IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 4, 2010
                                     No. 08-10990
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ALDO SAENZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:06-CR-192-28


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Aldo Saenz appeals the 262-month sentence imposed following his guilty
plea conviction for conspiracy to possess with intent to distribute and
distribution of a controlled substance and money laundering. He argues that the
district court erred by denying him a minor-role adjustment. He also contends
that his sentence was unreasonable.
       The district court did not clearly err in denying the minor-role adjustment.
See United States v. Villanueva, 408 F.3d 193, 203 n. 9 (5th Cir. 2005). Saenz

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-10990

distributed at least 590 kilograms of cocaine and used his automotive store as
a distribution point for large amounts of cocaine and drug proceeds. Moreover,
Saenz’s sentence was based on conduct in which he was directly involved. A
reduction is not required when the defendant’s sentence is based upon his own
conduct rather than a larger conspiracy. United States v. Atanda, 60 F.3d 196,
199 (5th Cir. 1995).
      Saenz also argues that his sentence is unreasonable because his criminal
behavior was not violent; he has no prior criminal history; and the likelihood of
recidivism is low. Because the sentence imposed by the district court was within
the advisory guidelines range of 262-327 months of imprisonment, it is entitled
to a presumption of reasonableness. See Rita v. United States, 551 U.S. 338, 347
(2007); United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Saenz has not
shown sufficient reason for this court to disturb that presumption. Accordingly,
the judgment of the district court is AFFIRMED.




                                       2